Exhibit 10.2

 

Execution Version

 

 

 

GUARANTEE AND SECURITY AGREEMENT

 

made by

 

FS ENERGY AND POWER FUND

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

dated as of August 16, 2018

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

2

 

 

 

1.1.

Definitions

2

1.2.

Other Definitional Provisions

17

 

 

 

SECTION 2.

GRANT OF SECURITY INTEREST

17

 

 

 

2.1.

Security for Credit Facility Obligations

17

2.2.

Security for Secured Notes Obligations

18

2.3.

Security for Secured Obligations

19

2.4.

Excluded Assets

20

2.5.

Separate and Distinct Security Interests

20

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

21

 

 

 

3.1.

Organization

21

3.2.

Authorization; Enforceability

21

3.3.

Governmental Approval; No Conflicts

21

3.4.

Title; No Other Liens

21

3.5.

Perfected Liens

22

3.6.

Jurisdiction of Organization; Chief Executive Office

22

3.7.

Inventory and Equipment

22

3.8.

Intellectual Property

22

3.9.

Commercial Tort Claims

23

3.10.

Deposit Accounts; Securities Accounts

23

3.11.

Portfolio Investments

23

 

 

 

SECTION 4.

COVENANTS

23

 

 

 

4.1.

Delivery of Portfolio Investments

23

4.2.

Maintenance of Insurance

23

4.3.

Maintenance of Perfected Security Interest; Further Documentation

23

4.4.

Changes in Name, etc.

24

4.5.

Pledged Stock; Pledged Notes; Investment Property

24

4.6.

Commercial Tort Claims

25

4.7.

[Intentionally Omitted]

25

4.8.

Deposit Accounts

26

4.9.

Securities Accounts

26

4.10.

Intellectual Property

27

4.11.

Copies of Material Transaction Documents Relating to Portfolio Investments

28

4.12.

Letter-of-Credit Rights

29

4.13.

Designated REI Subsidiary Guarantors

29

 

 

 

SECTION 5.

REMEDIAL PROVISIONS

29

 

 

 

5.1.

Certain Matters Relating to Receivables

29

5.2.

Communications with Grantors; Grantors Remain Liable

30

 

i

--------------------------------------------------------------------------------


 

5.3.

Pledged Stock and Pledged Notes

30

5.4.

Proceeds to be Turned Over To Collateral Agent

31

5.5.

Application of Proceeds

31

5.6.

Remedies

31

5.7.

Registration Rights

32

5.8.

Deficiency

33

5.9.

Grant of Intellectual Property License

33

 

 

 

SECTION 6.

THE COLLATERAL AGENT

34

 

 

 

6.1.

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

34

6.2.

Duty of Collateral Agent

35

6.3.

Authorization of Financing Statements

36

6.4.

Authority of Collateral Agent

36

 

 

 

SECTION 7.

GUARANTEE

36

 

 

 

7.1.

The Guarantee

36

7.2.

Obligations Unconditional

36

7.3.

Reinstatement

37

7.4.

Subrogation

38

7.5.

Remedies

38

7.6.

Continuing Guarantee

38

7.7.

Instrument for the Payment of Money

38

7.8.

Rights of Contribution

38

7.9.

General Limitation on Guarantee Obligations

39

7.10.

Indemnity by the Company

39

7.11.

Keepwell

39

 

 

 

SECTION 8.

COLLATERAL ALLOCATION

40

 

 

 

8.1.

[Intentionally Omitted]

40

8.2.

Designation of Collateral

40

8.3.

Designation of After-Acquired Portfolio Investments

41

 

 

 

SECTION 9.

MISCELLANEOUS

41

 

 

 

9.1.

Amendments in Writing

41

9.2.

Notices

41

9.3.

No Waiver by Course of Conduct; Cumulative Remedies

41

9.4.

Successors and Assigns

41

9.5.

Counterparts

42

9.6.

Severability

42

9.7.

Section Headings

42

9.8.

Integration

42

9.9.

GOVERNING LAW

42

9.10.

Submission To Jurisdiction; Waivers

42

9.11.

Additional Grantors

43

9.12.

Releases

43

9.13.

Collateral Agency Agreement

44

9.14.

WAIVER OF JURY TRIAL

44

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1A

 

Investment Property

Schedule 1.1B

 

Excluded Accounts

Schedule 1.1C

 

Commercial Tort Claims

Schedule 3.6

 

Jurisdiction of Organization and Notice Addresses

Schedule 3.7

 

Locations of Inventory and Equipment

Schedule 3.8

 

Intellectual Property

Schedule 3.10

 

Deposit Accounts; Securities Accounts

Schedule 3.11

 

Portfolio Investments

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

Form of Guarantee Assumption Agreement

Exhibit B

 

Form of Collateral Designation Notice/Officer’s Certificate

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND SECURITY AGREEMENT

 

GUARANTEE AND SECURITY AGREEMENT, dated as of August 16, 2018 (the “Effective
Date”), made by FS ENERGY AND POWER FUND, a Delaware statutory trust (the
“Company”), each of BERWYN FUNDING LLC, a Delaware limited liability company,
BRYN MAWR FUNDING LLC, a Delaware limited liability company, FOXWOODS FUNDING
LLC, a Delaware limited liability company, FSEP TERM FUNDING, LLC, a Delaware
limited liability company, EP AMERICAN ENERGY INVESTMENTS, INC.,  a Delaware
corporation, EP ALTUS INVESTMENTS, LLC, a Delaware limited liability company, EP
BURNETT INVESTMENTS, INC., a Delaware corporation, EP SYNERGY INVESTMENTS, INC.,
a Delaware corporation, FS ENERGY INVESTMENTS, LLC, a Delaware limited liability
company, FSEP INVESTMENTS, INC., a Delaware corporation, FSEP-BBH, INC., a
Delaware corporation and each other subsidiary that becomes a party to this
Agreement after the Effective Date (collectively, the “Subsidiary Guarantors”;
together with the Company, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., a national banking association, as collateral agent (in such capacity,
together with its successors in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Senior Secured Credit Agreement, dated as of the
Effective Date (as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Company, the “lenders” and “L/C Issuers” party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, together with its
successors in such capacity, the “Credit Agreement Administrative Agent”) and
the Collateral Agent, the Lenders have agreed to make loans (“Loans”) and other
extensions of credit to the Company upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, pursuant to the Indenture dated as of the Effective Date (as amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, the “Secured Notes Indenture”), between the Company and U.S. Bank
National Association, as trustee (in such capacity, together with its successors
in such capacity, the “Trustee”), the Company issued the Secured Notes upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Credit Agreement and the Secured Notes Indenture have been entered
into, among other things, in order to refinance certain existing indebtedness of
the Company and its Subsidiaries;

 

WHEREAS, each Subsidiary Guarantor has agreed to guarantee the obligations of
the Company under the Secured Instruments; and

 

WHEREAS, it is a condition precedent to the obligation of the Secured Parties to
enter into the Secured Instruments to which they are parties that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises herein and to induce the
Secured Parties to enter into the Secured Instruments to which they are parties,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1.                            Definitions.  i)  Unless otherwise defined
herein, terms defined in the Collateral Agency Agreement or in the Effective
Date Credit Agreement, as applicable, and used herein shall have the meanings
given to them therein, and the following terms are used herein as defined in
Article 8 or 9 of the UCC:  “Account”, “Certificated Security”, “Clearing
Corporation”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “Entitlement Holder”,
“Financial Asset”, “General Intangible”, “Indorsement”, “Instrument”,
“Investment Property”, “Letter-of-Credit Right”, “Proceeds”, “Promissory Note”,
“Securities Account”, “Security”, “Security Entitlement”, “Supporting
Obligations”, “Tangible Chattel Paper” and “Uncertificated Security”.

 

(a)                                 The following terms shall have the following
meanings:

 

“Agent Members”:  members of, or participants in, a depositary, including the
Depositary, Euroclear or Clearstream.

 

“Agreement”:  this Guarantee and Security Agreement, as the same may be amended,
supplemented or otherwise modified or replaced from time to time.

 

“Applicable Directing Parties”:  as defined in the Collateral Agency Agreement.

 

“Applicable IP Office”:  the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof.

 

“Applicable Law”:  all laws, rules, regulations and enforceable governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law, and all
provisions of constitutions, treaties, statutes, rules, regulations, orders and
decrees of Governmental Authorities.

 

“Borrowing Base”: as defined in, and calculated in accordance with, the Credit
Agreement from time to time.

 

“Capital Lease Obligations”:  as defined in the Credit Agreement.

 

“Capital Stock”:  (1) with respect to any Person other than a business trust,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of or in its corporate stock or, if such
Person is not a corporation, its equity; and (2) with respect to any Person that
is a business trust, any and all beneficial ownership interests (however
designated and whether or not voting) in such Person; in each case including
each class or series of common stock and preferred stock of such Person but in
each case excluding any Indebtedness or debt securities convertible into or
exchangeable for, or any options, warrants, contracts or other securities
(including derivative instruments) exercisable or exchangeable for,

 

2

--------------------------------------------------------------------------------


 

convertible into or otherwise for or relating to the purchase or sale of, any of
the items referred to in clauses (1) or (2) above.

 

“CDO Securities”:  debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that, in each case, entitle
the holders thereof to receive payments that (i) depend on the cash flow from a
portfolio consisting primarily of ownership interests in debt securities,
corporate loans or asset-backed securities or (ii) are subject to losses owing
to credit events (howsoever defined) under credit derivative transactions with
respect to debt securities, corporate loans or asset-backed securities.

 

“CFC”:  a controlled foreign corporation within the meaning of Section 957 of
the Internal Revenue Code of 1986, as amended.

 

“Clearing Corporation Security”:  a Security that is (a) registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or (b) is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 

“Clearstream”:  Clearstream Banking, société anonyme, a corporation organized
under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security”:  a Security that (a) is a debt or equity security and
(b) is capable of being transferred to an Agent Member’s account at Clearstream
pursuant to the definition of “Delivery”, whether or not such transfer has
occurred.

 

“Collateral”:  as defined in Section 2.3.

 

“Collateral Agency Agreement”:  the Collateral Agency and Intercreditor
Agreement, dated as of the Effective Date (as amended, supplemented or otherwise
modified from time to time), among the Grantors, the Holder Representatives
party thereto and the Collateral Agent.

 

“Collateral Account”:  as defined in the Collateral Agency Agreement.

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Company”:  as defined in the preamble hereto.

 

“Control”:  “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of the
UCC.

 

“Copyright Licenses”:  all agreements, whether written or oral, naming any
Grantor as licensor or exclusive licensee, granting any right under any
Copyright, including, without limitation, the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

3

--------------------------------------------------------------------------------


 

“Copyrights”:  (i) all copyrights and works of authorship owned by or
exclusively licensed to such Grantor, arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including without limitation, all registrations, recordings and
applications in the Applicable IP Office, (ii) the right to obtain all renewals
thereof, and (iii) the right to sue for past, present and future infringements
thereof.

 

“Covered Debt Amount”: as defined in, and calculated in accordance with, the
Credit Agreement.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Credit Agreement Administrative Agent”:  as defined in the preamble hereto.

 

“Credit Agreement Obligations”:  all Obligations of the Company or any other
Grantor arising under the Credit Agreement and all Hedging Obligations.

 

“Credit Facility First Priority Collateral”:  as defined in Section 2.1.

 

“Credit Facility Obligations”:  collectively, (a) all Credit Agreement
Obligations and Other Credit Facility Pari Passu Lien Obligations and (b) all
present and future Obligations of the Grantors to the Credit Facility Secured
Parties, or any of them, hereunder or under any other Security Document.

 

“Credit Facility Secured Parties”:  collectively, the Collateral Agent, the
Credit Agreement Administrative Agent, the Lenders and other the holders of
Credit Agreement Obligations, each Holder Representative for any Other Credit
Facility Pari Passu Lien Obligations, and the holders of any Other Credit
Facility Pari Passu Lien Obligations.

 

“Custodian”:  each of (a) State Street Bank and Trust Company (“State Street”),
(b) Deutsche Bank Trust Company Americas (“DBTCA”), and (c) any other financial
institution, in each case as a custodian holding Portfolio Investments on behalf
of the Grantors, or any successor in such capacity.  The term “Custodian”
includes any agent or sub-custodian acting on behalf of the Custodian.

 

“Default”:  a Default as defined in the Credit Agreement, the Secured Notes
Indenture or any other Secured Instrument.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise):  with respect to any Portfolio Investment, that such Portfolio
Investment is held, registered or covered by a recorded UCC-1 financing
statement or otherwise subject to a perfected security interest in favor of the
Collateral Agent as described below, in each case in a manner reasonably
satisfactory to the Collateral Agent (it being understood that, until the
Collateral Agent advises the Company in writing with reasonable specificity that
it is not satisfied and/or pursuant to the last sentence of this definition, the
Collateral Agent shall be deemed to be satisfied with the manner of Delivery in
respect of any Portfolio Investment that has otherwise been Delivered as set
forth below):

 

4

--------------------------------------------------------------------------------


 

(a)                                 subject to clause (l) below, in the case of
each Certificated Security (other than a Special Equity Interest, U.S.
Government Security, Clearing Corporation Security, Euroclear Security or a
Clearstream Security), that such Certificated Security is in the possession of
the Collateral Agent and registered in the name of the Collateral Agent (or its
nominee) or Indorsed to the Collateral Agent or in blank (or that such
Certificated Security is in the possession of the Custodian and registered in
the name of the Custodian (or its nominee) or Indorsed to the Custodian or in
blank under an arrangement where either (i) the Custodian has agreed to hold
such Certificated Security as agent or bailee on behalf of the Collateral Agent
or (ii) the Custodian has credited the same to a Securities Account for which
the Custodian is the Securities Intermediary and has agreed that such
Certificated Security constitutes a Financial Asset and that the Collateral
Agent has Control over such Securities Account);

 

(b)                                 subject to clause (l) below, in the case of
each Instrument, that (i) such Instrument is in the possession of the Collateral
Agent and registered in the name of the Custodian (or its nominee) or Indorsed
to the Collateral Agent or in blank (or that such Instrument is in the
possession of the Custodian Indorsed to the Custodian or in blank under an
arrangement where the Custodian has agreed to hold such Instrument as agent or
bailee on behalf of the Collateral Agent) or (ii) the Custodian has credited the
same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Instrument constitutes a Financial Asset
and that the Collateral Agent has Control over such Securities Account;

 

(c)                                  subject to clause (l) below, in the case of
each Uncertificated Security (other than a Special Equity Interest, U.S.
Government Security, Clearing Corporation Security, Euroclear Security or
Clearstream Security), that (i) such Uncertificated Security is registered on
the books of the issuer thereof to the Collateral Agent (or its nominee) or
(that such Uncertificated Security is registered on the books of the issuer
thereof to the Custodian (or its nominee) under an arrangement where the
Custodian has credited the same to a Securities Account for which the Custodian
is a Securities Intermediary and has agreed that such Uncertificated Security
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account) or (ii) the issuer thereof has agreed that it will
comply with instructions originated by Collateral Agent (or its nominee) or the
Custodian (or its nominee), as the case may be, without further consent by the
registered owner thereof;

 

(d)                                 subject to clause (l) below, in the case of
each Clearing Corporation Security, that such Clearing Corporation Security is
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is in the possession of such Clearing Corporation, or of
an agent or custodian on its behalf), or that such Clearing Corporation Security
is credited to a Securities Account of the Custodian at such Clearing
Corporation (and, if a Certificated Security, so held in the possession of such
Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has Control over such Securities Account;

 

5

--------------------------------------------------------------------------------


 

(e)                                  in the case of each Euroclear Security and
Clearstream Security, that the actions described in clause (d) above have been
taken with respect to such Security as if such Security were a Clearing
Corporation Security and Euroclear and Clearstream were Clearing Corporations,
provided that within 30 days of written request by the Collateral Agent to the
Company and the Custodian, such additional actions shall have been taken as
shall be necessary under the law of Belgium (in the case of Euroclear) and
Luxembourg (in the case of Clearstream) to accord the Collateral Agent rights
substantially equivalent to Control over such Security under the UCC;

 

(f)                                   in the case of each U.S. Government
Security, that such U.S. Government Security is credited to a securities account
of the Collateral Agent at a Federal Reserve Bank, or that such U.S. Government
Security is credited to a Securities Account of the Custodian at a Federal
Reserve Bank and the Security Entitlement of the Custodian in such Federal
Reserve Bank Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such U.S. Government Security
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account;

 

(g)                                  in the case of any Tangible Chattel Paper,
that the original of such Tangible Chattel Paper is in the possession of the
Collateral Agent in the United States (or in the possession of the Custodian in
the United States under an arrangement where the Custodian has agreed to hold
such Tangible Chattel Paper as agent or bailee on behalf of the Collateral
Agent) and any agreements that constitute or evidence such Tangible Chattel
Paper is free of any marks or notations indicating that it is then pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent;

 

(h)                                 in the case of each General Intangible
(including any participation in a debt obligation) of a Grantor organized in the
United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Grantor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such relevant Grantor, in the case of any
Grantor that is a “registered organization” (as defined in the UCC) or (y) in
such other filing office as may be required for perfection by filing under the
Uniform Commercial Code as may be in effect in any applicable jurisdictions, in
the case of any other Grantor, provided that in the case of a participation in a
debt obligation that is evidenced by an Instrument, either (i) the criteria in
clause (b) above have been satisfied with respect to such Instrument, (ii) such
Instrument is in the possession of the applicable participating institution in
the United States, and the Grantors have made commercially reasonable efforts to
cause such participating institution to acknowledge in writing that it holds
possession of such Instrument for the benefit of the Collateral Agent (or for
the benefit of the Custodian, and the Custodian has agreed that it holds the
interest in such Instrument as agent or bailee on behalf of the Collateral
Agent) or (iii) such Instrument is in the possession of the applicable
participating institution outside of the United States and such participating
institution (and, if applicable, the obligor that issued such Instrument) has
taken such actions as shall be necessary under the law of the jurisdiction where
such Instrument is physically located to accord the Collateral Agent rights
substantially equivalent to perfection by possession in such Instrument under
the UCC;

 

6

--------------------------------------------------------------------------------


 

(i)                                     in the case of each General Intangible
(including any participation in a debt obligation) of a Grantor not organized in
the United States, that such Grantor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority security interest (subject to Permitted Liens) in such
General Intangible under the UCC;

 

(j)                                    in the case of any Deposit Account or
Securities Account, that the bank or Securities Intermediary at which such
Deposit Account or Securities Account, as applicable, is located has agreed that
the Collateral Agent has Control over such Deposit Account or Securities
Account, or that such Deposit Account or Securities Account is in the name of
the Custodian and the Custodian has credited its rights in respect of such
Deposit Account or Securities Account (the “Underlying Accounts”) to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that the rights of the Custodian in
such Underlying Accounts constitute a Financial Asset and that the Collateral
Agent has Control over such Securities Account;

 

(k)                                 in the case of any money (regardless of
currency), that such money has been credited to a Deposit Account or Securities
Account over which the Collateral Agent has Control as described in clause
(j) above;

 

(l)                                     in the case of any Certificated
Security, Uncertificated Security, Instrument or Special Equity Investment
either physically located outside of the United States or issued by a Person
organized outside of the United States, that such additional actions shall have
been taken as shall be necessary under applicable law to accord the Collateral
Agent rights substantially equivalent to those accorded to a secured party under
the UCC that has possession or Control of such Certificated Security,
Uncertificated Security, Instrument or Special Equity Interest;

 

(m)                             subject to clause (l) above, in the case of a
Special Equity Interest constituting a Certificated Security, that the holder of
the first Lien on such Certificated Security has possession of such Certificated
Security in the United States (which has been registered in the name of such
holder (or its nominee) or Indorsed to such holder or in blank) and has agreed
to deliver the certificates evidencing such Certificated Security directly to
the Collateral Agent upon the discharge of such Lien and has acknowledged that
it holds such certificates for the Collateral Agent subject to such Lien (it
being understood that, upon receipt of any such Certificated Security, if so
requested by the Company, the Collateral Agent shall deliver the same to the
Custodian to be held in accordance with the provisions of clause (a) above) and,
in the case of a Special Equity Interest constituting an Uncertificated
Security, that the holder of the first Lien on such Uncertificated Security has
been registered as the holder thereof on the books of the issuer thereof and
acknowledged that it holds such Uncertificated Security for the Collateral Agent
subject to such Lien;

 

(n)                                 in the case of each Participation Interest,
that the Collateral Agent shall have received evidence, in form and substance
reasonably satisfactory to it, of the release of any existing financiers’
security interest in the underlying investment that such Participation Interest
relates to (it being understood and agreed that a certificate of a Financial
Officer of the Company delivered to the Collateral Agent certifying that any
existing financiers’ security interest has been

 

7

--------------------------------------------------------------------------------


 

automatically terminated pursuant to the applicable underlying documentation
shall be reasonably acceptable evidence); and

 

(o)                                 in the case of each Portfolio Investment not
of a type covered by the foregoing clauses (a) through (n) that such Portfolio
Investment has been transferred to the Collateral Agent in accordance with
applicable law and regulation.

 

Notwithstanding the foregoing, any Collateral held (A) by DBTCA, as a Custodian
on behalf of FSEP Term Funding, LLC or (B) State Street on behalf of EP American
Energy Investments, Inc. or any Designated REI Subsidiary Guarantor, in any
Deposit Account or Securities Account may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery”; provided that within 30 days
(or such longer period as shall be reasonably agreed in writing by the
Collateral Agent) from the Effective Date, DBTCA and State Street each deliver
to the Collateral Agent one or more Deposit Account Control Agreements and
Securities Account Control Agreements (or joinders to one or more Deposit
Account Control Agreements and Securities Account Control Agreements with other
Grantors), in respect of each such Deposit Account and Securities Account;
provided, further, that if the aggregate amount of cash or cash equivalents in
all such Deposit Accounts or Securities Accounts on any day during the period
referenced in the previous proviso exceeds $5,000,000, the amount of such excess
shall not be treated as having been Delivered pursuant to this paragraph.

 

“Deposit Account Control Agreement”:  an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among the relevant Grantor, the
relevant banking institution with which such Grantor maintains a Deposit
Account, and the Collateral Agent with respect to collection and Control
(provided that exclusive control is a springing control only when a Notice of
Acceleration is in effect) of all deposits, balances and other property held in
such Deposit Account maintained by such Grantor with such banking institution in
order to create a perfected security interest therein.

 

“Depositary”:  Depository Trust Company.

 

“Effective Date Credit Agreement”: the Credit Agreement as in effect on the
Effective Date, without giving effect to any amendment, supplement, restatement
or other modification.

 

“Escrow Account”:  any Deposit Account or Securities Account (i) that is subject
to an escrow agreement with a third party escrow agent established to secure
payment obligations of a Grantor in respect of adjustments to the purchase
price, indemnification obligations or other obligations to buyers or other
parties following any Disposition permitted by (or not prohibited by) the
Secured Instruments pursuant to the agreement governing such permitted
Disposition, in each case, if the amount on deposit (excluding amounts earned
thereon) in each such Deposit Account or Securities Account does not exceed the
amount that pursuant to the agreement governing the applicable Disposition is
required to be deposited therein and is funded solely with the proceeds of such
Disposition, and (ii) the only deposits or cash equivalents deposited therein or
credited thereto are subject to Liens permitted (or not prohibited) by
Section 6.02(c) of the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

“Event of Default”:  an Event of Default as defined in the Credit Agreement, the
Secured Notes Indenture or any other Secured Instrument.

 

“Euroclear”:  Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security”:  a Security that (a) is a debt or equity security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 

“Excluded Accounts”:  (i) each Deposit Account or Securities Account set forth
on Schedule 1.1B (including approximate value in each such Account), the funds
or proceeds of cash equivalents in which are used solely for the payment, in the
ordinary course of business, of salaries and wages, workers’ compensation,
pension benefits and similar expenses or taxes related thereto, and each such
Deposit Account or Securities Account shall not contain at any time more than
the amounts necessary to fund such obligations for the current period and past
periods and shall not be funded in advance of the time reasonably required,
(ii) each other Deposit Account or Securities Account identified from time to
time by the Company to the Collateral Agent to the extent the aggregate balances
in all such Deposit Accounts and Securities Accounts do not exceed $250,000, and
(iii) each Escrow Account; provided, that promptly upon release from escrow the
portion of such funds or proceeds due to any Grantor shall be transferred to a
Deposit Account or Securities Account that is subject to a Deposit Account
Control Agreement or Securities Account Control Agreement, as applicable.

 

“Excluded Assets”:  each of the following assets of the Company and the
Grantors:

 

(a)                                 any lease, license, contract or agreement
evidencing or giving rise to such asset to which the Company or any Grantor is a
party if and to the extent that granting a security interest therein to secure
the Secured Obligations (i) is prohibited by or in violation of any law, rule or
regulation applicable to the Company or any Grantor, or (ii) will constitute or
result in a breach, termination or default under or requires any consent not
obtained under any such lease, license, contract or agreement (other than to the
extent that any such law, rule, regulation, term, provision or condition would
be rendered ineffective with respect to the creation of the security interest in
the Collateral pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other Applicable Law or
principles of equity); provided that any such lease, license, contract or
agreement shall cease to be an Excluded Asset and shall be included in the
Collateral (and such security interest shall attach) immediately at such time as
the contractual or legal prohibition shall no longer be applicable, and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, or agreement not subject to the prohibitions specified in
subclauses (i) and (ii) of this clause (a); provided, further, that the
exclusions referred to in this clause (a) shall not include any proceeds of, or
substitutions or replacements for (unless such substitutions or replacements
would constitute Excluded Assets), any such lease, license, contract, property
right or agreement;

 

(b)                                 any Capital Stock of any Person that is not
a Wholly-Owned Subsidiary of the Company, any Portfolio Investment of a Grantor
and any Financing Subsidiary Capital Stock, in each case, to the extent that
granting a security interest therein to secure the Secured

 

9

--------------------------------------------------------------------------------


 

Obligations (i) is prohibited by or in violation of the organizational documents
of the Person issuing such Portfolio Investment or Capital Stock or any
shareholder or similar agreement with respect to such Portfolio Investment or
Capital Stock, (ii) will result in a breach, termination or default under or
requires any consent not obtained under or will cause the acceleration of any
Indebtedness of the issuer of such Capital Stock (other than to the extent that
any such organizational document, agreement, document governing such
Indebtedness, term, provision or condition would be rendered ineffective with
respect to the creation of the security interest in such Portfolio Investment
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction or any other Applicable Law or principles of
equity); provided that any such Portfolio Investment or Capital Stock shall
cease to be an Excluded Asset and shall be included in the Collateral (and such
security interest shall attach) immediately at such time as the organizational
document, shareholder or other agreement or Indebtedness or such other
restriction shall no longer be applicable or so restrictive, and to the extent
severable, shall attach immediately to any portion of such Portfolio Investment
or Capital Stock not subject to the prohibitions specified in this clause (b);
provided, further, that the exclusions referred to in this clause (b) shall not
apply to any Proceeds of, or substitutions or replacements for (unless such
substitutions or replacements would constitute Excluded Assets), any such
Portfolio Investment or Capital Stock;

 

(c)                                  any Excluded Account;

 

(d)                                 assets, with respect to which any Applicable
Law prohibits the creation or perfection of security interests therein to secure
the Secured Obligations; provided that any such asset shall cease to be an
Excluded Asset and shall be included in the Collateral (and such security
interests shall attach) immediately at such time as such Applicable Law
prohibition shall no longer be applicable;

 

(e)                                  any intent-to-use application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law;

 

(f)                                   to the extent permitted by the Credit
Agreement, cash or cash equivalents (plus earnings thereon and all Proceeds
therefrom, including cash Proceeds, in whatever form, including cash or cash
equivalents) to the extent (and only so long as) securing reimbursement
obligations under letters of credit issued for the account of the Company;

 

(g)                                  greater than 65% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary to the extent but only
for so long as a pledge thereof under the Security Documents would result in
material and adverse tax consequences to a Grantor under Section 956 of the
Internal Revenue Code of 1986, as determined by the Company in its reasonable
business judgment;

 

10

--------------------------------------------------------------------------------


 

(h)                                 to the extent permitted by the Credit
Agreement, any assets subject to a Lien securing purchase money debt or Capital
Lease Obligations incurred to finance the acquisition of such assets or a
refinancing thereof permitted by the Credit Agreement to the extent (and only so
long as) subject to such Lien;

 

(i)                                     any CDO Securities;

 

(j)                                    any “margin stock” (as defined by
Regulation U of the Federal Reserve Board);

 

(k)                                 any finance lease obligations; and

 

(l)                                     Equity Interests in (i) an Immaterial
Subsidiary described in clause (B) of the definition thereof or (ii) any
Designated REI Subsidiary Guarantor provided, that the exclusions referred to in
this clause (l)(ii) shall not apply to any Proceeds of any Equity Interests in
Designated REI Subsidiary Guarantors so long as such Designated REI Subsidiary
Guarantor holds any Portfolio Investments (including if such Portfolio
Investment constitutes an Excluded Asset).

 

“Excluded Subsidiaries”:  as defined in the Credit Agreement.

 

“Financial Officer”: the chief executive officer, chief operating officer,
president, co-president, executive vice president, chief financial officer,
principal accounting officer, chief accounting officer, treasurer, assistant
treasurer, controller, assistant controller, chief legal officer or chief
compliance officer of the Company.

 

“Financing Subsidiary”:  means any Subsidiary of the Company covered by clause
(a), (b) or (c) of the definition of “Designated Subsidiary.”

 

“Financing Subsidiary Capital Stock”:  all Capital Stock of any Financing
Subsidiary other than any such Capital Stock owned by another Financing
Subsidiary.

 

“Foreign Subsidiary” means (a) any Subsidiary of the Company that is not
organized or existing under the laws of the United States, any state thereof or
the District of Columbia that is a CFC, and any Subsidiary (including any
Subsidiary that would otherwise be a Domestic Subsidiary) of any such Subsidiary
of the Company that is a CFC, and (b) any Subsidiary of the Company that has no
material assets other than Capital Stock of one or more Subsidiaries of the
Company that are CFCs.

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantors”:  as defined in the preamble hereto.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A between the Collateral Agent and an
entity that, pursuant to Section 9.11, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 9.11).

 

11

--------------------------------------------------------------------------------


 

“Hedging Agreement”:  as defined in the Credit Agreement.

 

“Hedging Obligations”:  collectively, all obligations of the Company or any
other Grantor to any Lender (or any Affiliate thereof) under any Hedging
Agreement, including in each case all fees, indemnification payments and other
amounts whatsoever, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing to such Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Company, whether or not such interest or expenses
are allowed as a claim in such proceeding.  For purposes hereof, it is
understood that any obligations of the Company or any other Grantor to a Person
arising under a Hedging Agreement entered into at the time such Person (or an
Affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Hedging Obligations for purposes hereof,
notwithstanding that such Person (or its Affiliate) may have assigned all of its
Loans and other interests in such Credit Agreement and, therefore, at the time a
claim is to be made in respect of such obligations, such Person (or its
Affiliate) is no longer a “Lender” party to such Credit Agreement; provided
that, neither such Person nor any Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Obligations
hereunder) unless, at or prior to the time it ceased to be a Lender, it shall
have notified the Credit Agreement Administrative Agent in writing of the
existence of such agreement.

 

“Holder Representatives”:  collectively, (i) in respect of Secured Notes
Indenture Obligations, the Secured Notes Representative, (ii) in respect of
Credit Agreement Obligations, the Credit Agreement Administrative Agent,
(iii) the trustee or agent representing holders of Other Secured Notes Pari
Passu Lien Obligations and (iv) the trustee or agent representing holders of
Other Credit Facility Pari Passu Lien Obligations.

 

“Intellectual Property”:  all intellectual property owned by or exclusively
licensed to such Grantor, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses,
and all rights to sue at law or in equity for any infringement,
misappropriation, dilution or other impairment or violation of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Short Form Security Agreement”:  a short form security
agreement with respect to Intellectual Property in form and substance
satisfactory to the Collateral Agent in its reasonable discretion.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Company or any of its Subsidiaries.

 

“Interest Proceeds”:  all payments of interest or dividends received by any
Grantor in respect of any Portfolio Investments (including if such Portfolio
Investment constitutes an Excluded Asset) or cash equivalents, all payments of
fees and other similar amounts received by any Grantor (including commitment
fees, facility fees, late payment fees, amendment fees and waiver fees, but
excluding syndication or other up-front fees) and all

 

12

--------------------------------------------------------------------------------


 

amounts received by any Grantor under hedge agreements (other than termination
payments or payments upon notional reductions).

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and Pledged Stock; provided, for purposes of this
Agreement, Investment Property shall not include Excluded Assets.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lenders”:  as defined in the preamble hereto (and which shall include any L/C
Issuers (as defined in the Credit Agreement).

 

“Loans”:  as defined in the preamble hereto.

 

“Noteholder-Related Secured Parties”:  collectively, the Noteholder Secured
Parties, each holder of Other Secured Notes Pari Passu Lien Obligations and each
Holder Representative for any Other Secured Notes Pari Passu Lien Obligations.

 

“Noteholder Secured Parties”:  collectively, the Trustee, the Collateral Agent,
the Holders (as defined in the Secured Notes Indenture) and each holder of, or
obligee in respect of, any Secured Notes Indenture Obligations.

 

“Notice of Acceleration”:  as defined in the Collateral Agency Agreement.

 

“Obligations”:  any principal, reimbursement obligations in respect of letters
of credit, interest, fees and expenses (including any interest, fees and other
amounts accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest, fees or
expenses and other amounts are an allowed claim under applicable state, federal
or foregoing law), penalties, fees, indemnifications, reimbursements (including,
without limitation, reimbursement obligations with respect to letters of credit
and bankers’ acceptances), damages and other liabilities, and guarantees of
payment of such principal, interest, fees, expenses, penalties, fees,
indemnifications, reimbursements, damages and other liabilities, payable under
the documentation governing any Indebtedness.

 

“Other Credit Facility Pari Passu Lien Obligations”:  all Obligations of the
Company or any other Grantor in respect of Other Pari Passu Secured Indebtedness
(as defined in the Credit Agreement).

 

“Other Secured Notes Pari Passu Lien Obligations”:  all Obligations of the
Company or any other Grantor in respect of Indebtedness (other than Secured
Notes Indenture Obligations) that (i) is designated as such pursuant to the
Collateral Agency Agreement and is secured pursuant to the Security Documents on
a pari passu basis with the Liens securing the Secured Notes Indenture
Obligations, (ii) is not secured by any assets of any Grantor other than
pursuant to the Security Documents, and (iii) is incurred in compliance with
Section 6.01(b) of the Credit Agreement and clause (k) of the definition of
Permitted Liens in the Secured Notes Indenture.

 

13

--------------------------------------------------------------------------------


 

“Outstanding Amounts”:  as defined in the Collateral Agency Agreement.

 

“Participation Interest”:  a participation interest in a Portfolio Investment
that at the time of acquisition satisfies each of the following criteria: 
(a) such participation would constitute a Portfolio Investment were it acquired
directly by the Company or any other Grantor, (b) the seller of the
participation interest is an Excluded Subsidiary of the Company, (c) the entire
purchase price for such participation is paid in full at the time of its
acquisition, and (d) the participation provides the participant all of the
economic benefit and risk of the whole or part of such Portfolio Investment that
is the subject of such participation.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or exclusively to any Grantor of any right to make, have made, use,
offer to sell, sell or import any invention covered in whole or in part by a
Patent.

 

“Patents”:  (i) all letters patent and all applications for letters patent owned
by or exclusively licensed to such Grantor within the United States or any other
country or any political subdivision thereof, (ii) all divisions, continuations,
and continuations-in-part thereof and all rights to obtain any reissues or
extensions of the foregoing, similar legal protections related thereto, or
rights to obtain the foregoing and (iii) the right to sue for past, present and
future infringements thereof.

 

“Person”:  an individual, limited or general partnership, limited liability
company, corporation, unincorporated organization, trust, association,
joint-stock company or joint venture, or a government or any agency or political
subdivision thereof or any other entity.

 

“Pledged Notes”:  all promissory notes (including all Certificated Securities
evidencing debt obligations) listed on Schedule 1.1A, all Intercompany Notes at
any time issued to or held by any Grantor and all other promissory notes
(including all Certificated Securities evidencing debt obligations) at any time
issued to or held by any Grantor.

 

“Pledged Stock”:  all Capital Stock (including all Certificated Securities
evidencing Capital Stock) of each Subsidiary Guarantor, including each
Subsidiary Guarantor listed on Schedule 1.1A, together with any other Capital
Stock (including all Certificated Securities evidencing Capital Stock) of any
Issuer that may be issued or granted to, or owned by, any Grantor while this
Agreement is in effect, whether or not issued or granted in respect of Capital
Stock listed on Schedule 1.1A.

 

“Portfolio Investment”: any direct or indirect investment held by the Grantors
in their asset portfolios, including any Participation Interest.

 

“Principal Proceeds”:  all amounts received by any Grantor with respect to the
Portfolio Investments (including if such Portfolio Investment constitutes an
Excluded Asset) or any other Collateral, and all amounts otherwise on deposit in
any Securities Account or Deposit Account, in each case other than Interest
Proceeds and Excluded Assets.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the

 

14

--------------------------------------------------------------------------------


 

Investment Property, Pledged Stock or Portfolio Investments, collections thereon
or distributions or payments with respect thereto.

 

“Pro Forma Covenant Compliance”:  as defined in the Secured Notes Indenture.

 

“Qualified ECP Guarantor”:  as defined in Section 7.11.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Responsible Officer”:  the president, a Financial Officer or other executive
officer of the Company.

 

“Secured Instruments”:  collectively, the Credit Agreement, the Secured Notes
Indenture, the Secured Notes, the definitive agreements governing Other Secured
Notes Pari Passu Lien Obligations, the definitive agreements governing Other
Credit Facility Pari Passu Lien Obligations, any Hedging Agreement evidencing or
relating to any Hedging Obligations, and the Security Documents.

 

“Secured Notes”:  all notes and additional notes issued under the Secured Notes
Indenture.

 

“Secured Notes First Priority Collateral”:  as defined in Section 2.2(a).

 

“Secured Notes Indenture”:  as defined in the preamble.

 

“Secured Notes Indenture Obligations”:  all Obligations of the Company and other
Grantors in respect of the Secured Notes and the Secured Notes Indenture.

 

“Secured Notes Obligations”:  collectively, (a) all Secured Notes Indenture
Obligations and Other Secured Notes Pari Passu Lien Obligations and (b) all
present and future Obligations of the Grantors to the Noteholder Secured Parties
and holders of Other Secured Notes Pari Passu Lien Obligations, or any of them,
hereunder or under any other Security Document.

 

“Secured Obligations”:  collectively, the Credit Facility Obligations and the
Secured Notes Obligations.

 

“Secured Parties”:  collectively, the Credit Facility Secured Parties and the
Noteholder-Related Secured Parties.

 

“Securities Account Control Agreement”:  an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among the relevant Grantor, the
relevant securities intermediary with which such Grantor maintains a Securities
Account, and the Collateral Agent with respect to collection and Control
(provided that exclusive control is a springing control only when a Notice of
Acceleration is in effect) of all assets held in such

 

15

--------------------------------------------------------------------------------


 

Securities Account maintained by such Grantor with such securities intermediary
in order to create a perfected security interest therein.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Shared Collateral”:  as defined in Section 2.3.

 

“Special Equity Interest”: with respect to the Company, any Capital Stock held
by the Company that is subject to a Lien in favor of creditors of the issuer or
such issuer’s affiliates; provided that (a) such Lien was created to secure
Indebtedness owing by such issuer to such creditors, (b) such Indebtedness was
(i) in existence at the time the Company acquired such Capital Stock,
(ii) incurred or assumed by such issuer substantially contemporaneously with
such acquisition or (iii) already subject to a Lien granted to such creditors
and (c) unless such Capital Stock is not intended to be included in the
Collateral, the documentation creating or governing such Lien does not prohibit
the inclusion of such Capital Stock in the Collateral.

 

“Subsidiary”:  with respect to any Person and at any time, any other Person if
(a) more than 50% of the total combined voting power of all of such other
Person’s outstanding Voting Stock is at the time owned, directly or indirectly,
by such referent Person and/or one or more other Subsidiaries of such referent
Person or (b) the management and policies of such other Person are otherwise
controlled (as determined in good faith by such referent Person), directly or
indirectly, by such referent Person and/or one or more other Subsidiary of such
referent Person.  As used in the immediately preceding sentence, the term
“controlled” shall have the meaning set forth in the definition of “Affiliate.”

 

“Subsidiary Guarantor”:  as defined in the preamble hereto.

 

“Swap Obligation”:  as defined in Section 7.11.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or exclusively to any Grantor of any right to use any Trademark.

 

“Trademarks”:  (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade dress, domain
names, service marks, logos and other source or business identifiers owned by or
exclusively licensed to such Grantor, and all goodwill associated therewith or
symbolized thereby, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith in the Applicable IP Office, and all common-law rights related
thereto, (ii) the right to obtain all renewals thereof, and (iii) the right to
sue for past, present and future infringements thereof.

 

“Trustee”:  as defined in the preamble.

 

“UCC”:  the Uniform Commercial Code as from time to time in effect in the State
of New York; provided, however, that, in the event that, by reason of mandatory
provisions of law, any of the attachment, perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the

 

16

--------------------------------------------------------------------------------


 

Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Voting Stock”:  with respect to any Person, all classes and series of Capital
Stock of such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote in the election of the directors, managers or
trustees (or other persons performing similar functions), as the case may be, of
such Person.

 

“Wholly Owned Subsidiary”:  with respect to any Person, any Subsidiary of such
Person of which all the outstanding Voting Stock of such Subsidiary (other than
directors’ qualifying shares and other than an immaterial amount of Voting Stock
required to be owned by other Persons pursuant to applicable law or regulation)
is owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person.

 

1.2.                            Other Definitional Provisions.  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(a)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(b)                                 Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(c)                                  The words “include”, “includes” and
“including” shall be deemed to be followed by “without limitation” whether or
not they are in fact followed by such words or words of like import.

 

SECTION 2.                            GRANT OF SECURITY INTEREST

 

2.1.                            Security for Credit Facility Obligations.

 

(a)                                 Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Credit Facility Secured Parties, a
first-priority security interest in, and lien on, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Credit Facility First Priority Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Credit Facility Obligations:

 

(i)                                     each Portfolio Investment (or a portion
thereof) set forth on Schedule 3.11(a);

 

17

--------------------------------------------------------------------------------


 

(ii)                                  each Portfolio Investment (or a portion
thereof) designated as Credit Facility First Priority Collateral after the
Effective Date in accordance with Section 8.2 or Section 8.3;

 

(iii)                               all Principal Proceeds and Interest Proceeds
of any Portfolio Investment (or portion thereof) described in clause (i) or
(ii) (including if such Portfolio Investment constitutes an Excluded Asset);

 

(iv)                              to the extent constituting Portfolio
Investments described in clause (i) or (ii) (including if such Portfolio
Investment constitutes an Excluded Asset), or Proceeds thereof, all Accounts,
all Chattel Paper, all Deposit Accounts, all Documents, all General Intangibles,
all Instruments (including all Promissory Notes), all Investment Property
(including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts), and all Supporting Obligations, including
Letter-of-Credit Rights, related to the foregoing; and

 

(v)                                 all Proceeds of any of the foregoing and, to
the extent related to any Credit Facility First Priority Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Grantor or any computer bureau or service company from
time to time acting for such Grantor).

 

(b)                                 Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Credit Facility Secured Parties, a
second-priority security interest in, and lien on, all Secured Notes First
Priority Collateral, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Credit Facility Obligations.

 

2.2.                            Security for Secured Notes Obligations.

 

(a)                                 Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Noteholder-Related Secured Parties, a
first-priority security interest in, and lien on, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Secured Notes First Priority Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Secured Notes Obligations:

 

(i)                                     each Portfolio Investment (or a portion
thereof) set forth on Schedule 3.11(b);

 

(ii)                                  each Portfolio Investment (or a portion
thereof) designated as Secured Notes First Priority Collateral after the
Effective Date in accordance with Section 8.2 or Section 8.3;

 

18

--------------------------------------------------------------------------------


 

(iii)                               all Principal Proceeds and Interest Proceeds
of any Portfolio Investment (or portion thereof) described in clause (i) or
(ii) (including if such Portfolio Investment constitutes an Excluded Asset);

 

(iv)                              to the extent constituting Portfolio
Investments described in clause (i) or (ii) (including if such Portfolio
Investment constitutes an Excluded Asset), or Proceeds thereof, all Accounts,
all Chattel Paper, all Deposit Accounts, all Documents, all General Intangibles,
all Instruments (including all Promissory Notes), all Investment Property
(including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts) and all Supporting Obligations, including
Letter-of-Credit Rights, related to the foregoing; and

 

(v)                                 all Proceeds of any of the foregoing and, to
the extent related to any Secured Notes First Priority Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Grantor or any computer bureau or service company from
time to time acting for such Grantor).

 

(b)                                 Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Noteholder-Related Secured Parties, a
second-priority security interest in, and lien on, all Credit Facility First
Priority Collateral, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Notes Obligations.

 

2.3.                            Security for Secured Obligations.  Each Grantor
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a first-priority security interest in, and lien on, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Shared Collateral”, together with
the Credit Facility First Priority Collateral and Secured Notes First Priority
Collateral, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:

 

(i)                                     all Portfolio Investments or portions
thereof (to the extent not otherwise included as Credit Facility First Priority
Collateral or Secured Notes First Priority Collateral) set forth on Schedule
3.11(c);

 

(ii)                                  all Accounts;

 

(iii)                               all Chattel Paper;

 

(iv)                              all Deposit Accounts;

 

(v)                                 all Documents;

 

(vi)                              all Equipment;

 

19

--------------------------------------------------------------------------------


 

(vii)                           all Fixtures;

 

(viii)                        all General Intangibles;

 

(ix)                              all Instruments (including, without
limitation, Instruments evidencing Pledged Notes listed on Schedule 1.1A);

 

(x)                                 all Intellectual Property;

 

(xi)                              all Inventory;

 

(xii)                           all Investment Property (including, without
limitation, Investment Property evidencing Pledged Notes and Pledged Stock
listed on Schedule 1.1A);

 

(xiii)                        subject to Section 4.12, all Letter-of-Credit
Rights;

 

(xiv)                       all Commercial Tort Claims specified on Schedule
1.1C and otherwise to the extent specifically notified to the Collateral Agent
from time to time;

 

(xv)                          all other personal property not otherwise
described above;

 

(xvi)                       all books and Records pertaining to the property
described in clauses (i) through (xv) above; and

 

(xvii)                    to the extent not otherwise included, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, that in no event shall the Shared Collateral include any Credit
Facility First Priority Collateral or Secured Notes First Priority Collateral
except to the extent subsequently designated as Shared Collateral pursuant to
Section 8.2; provided, further, that in no event shall any Financing Subsidiary
Capital Stock constituting Collateral be designated as Credit Facility First
Priority Collateral or Secured Notes First Priority Collateral.

 

2.4.                            Excluded Assets.  Notwithstanding any of the
other provisions set forth in this Section 2, none of the “Collateral” hereunder
shall include, and no Grantor is pledging or granting a security interest in,
any Excluded Assets.

 

2.5.                            Separate and Distinct Security Interests.  As
set forth in the separate granting clauses contained in Sections 2.1, 2.2 and
2.3 above, it is the intent of each Grantor, the Secured Parties and the
Collateral Agent, that such grants shall create separate and distinct security
interests, in the respective priorities specified thereby, in all right, title
and interest of each Grantor in Credit Facility First Priority Collateral,
Secured Notes First Priority Collateral and Shared Collateral in favor of
(i) the Collateral Agent, for the benefit of the Credit Facility Secured
Parties, and (ii) the Collateral Agent, for the benefit of the
Noteholder-Related Secured Parties.  For the avoidance of doubt, the parties
hereto acknowledge and agree that such grants shall constitute valid and
enforceable security interests in the Collateral having the priorities relative
to one another established under Sections 2.1, 2.2 and 2.3, as applicable,
without regard

 

20

--------------------------------------------------------------------------------


 

to whether the actual numeric priority of any of such security interests may
prove to be different, whether due to the existence of a senior lien or the
unenforceability of any of such security interests and all proceeds of
Collateral shall be applied at set forth in Section 3.5 of the Collateral Agency
Agreement.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Parties to enter into the Credit Agreement, the Secured
Notes Indenture and the other Secured Instruments, as applicable, each Grantor
hereby represents and warrants to the Collateral Agent on behalf of the Secured
Parties that:

 

3.1.                            Organization.  Such Grantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

 

3.2.                            Authorization; Enforceability.  The execution,
delivery and performance of this Agreement and the other Security Documents to
which such Grantor is party, and the granting of the Liens contemplated
hereunder, are within such Grantor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action. This Agreement and the other Security Documents to
which such Grantor is party have been duly executed and delivered by such
Grantor and constitute the legal, valid and binding obligations of such Grantor,
in each case enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3.3.                            Governmental Approval; No Conflicts.  The
execution, delivery and performance of this Agreement, and the granting of the
Liens contemplated hereunder, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been or will be obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant hereto, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Grantor or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Grantor or any of
its Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, except where such violation or default
could not reasonably be expected to have a Material Adverse Effect, and
(d) except for the Liens created pursuant hereto, will not result in the
creation or imposition of any Lien on any asset of any Grantor.

 

3.4.                            Title; No Other Liens.  Except for the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Secured Instruments, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  As of the
Effective Date, no financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral

 

21

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Secured Parties, pursuant to this Agreement or as
are permitted by the Secured Instruments.

 

3.5.                            Perfected Liens.  The security interests granted
pursuant to this Agreement (a) constitute valid and continuing perfected (other
than with respect to unperfected liens permitted under Section 4.12) security
interests in all of the Collateral, in favor of the Collateral Agent, for the
benefit of the Secured Parties having the respective priorities set forth in
Section 2, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof, for which a security interest
may be perfected by the filing of a financing statement under the UCC or filing
with the United States Copyright Office or filing with the United States Patent
and Trademark Office upon (i) in the case of all Collateral in which a security
interest may be perfected by filing a financing statement under the UCC, the
completion of such filings, (ii) the Delivery to the Collateral Agent (or its
agent or bailee) of all Collateral consisting of Portfolio Investments,
(iii) the execution of Securities Account Control Agreements with respect to all
Securities Accounts of a Grantor constituting Collateral, (iv) the execution of
Deposit Account Control Agreements with respect to all Deposit Accounts of a
Grantor constituting Collateral and (v) all appropriate filings having been made
with the United States Copyright Office and/or the United States Patent and
Trademark Office and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens permitted by the Secured
Instruments that have priority over the Liens on the Collateral by operation of
law (and in the case of the security interest granted pursuant to
Section 2.1(b), prior to all such other Liens other than the Lien in such
Collateral for the benefit of the Noteholder Related Secured Parties, and in the
case of the security interest granted pursuant to Section 2.2(b), prior to all
such other Liens other than the Lien in such Collateral for the benefit of the
Credit Facility Secured Parties).

 

3.6.                            Jurisdiction of Organization; Chief Executive
Office.  On the Effective Date, and for the immediately preceding four
(4) months, the full and correct legal name of each Grantor, each such Grantor’s
jurisdiction of organization, identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
or principal place of business, as the case may be, are specified on Schedule
3.6.  Such Grantor has furnished to the Collateral Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate, or an equivalent thereof, as of a date which is recent to
the Effective Date.

 

3.7.                            Inventory and Equipment.  On the Effective Date,
the Inventory and the Equipment (other than mobile goods) are kept at the
locations listed on Schedule 3.7.

 

3.8.                            Intellectual Property.  Schedule 3.8 lists all
registered Intellectual Property and all Intellectual Property for which an
application for registration is pending with an Applicable IP Office (including
the relevant registration, application or serial number and the jurisdiction of
registration or application), in each case owned by such Grantor in its own name
on the date hereof, and all exclusive Copyright Licenses, Patent Licenses and
Trademark Licenses to which such Grantor is an exclusive licensee of a
registered or pending application for Copyright, Patent, or Trademark in an
Applicable IP Office (including the title, counterparty, and date of such
licenses, as well as the registration or application number for the underlying
Copyright, Patent or Trademark).

 

22

--------------------------------------------------------------------------------


 

3.9.                            Commercial Tort Claims.  On the Effective Date,
except to the extent listed in Section 2 above, no Grantor has rights in any
Commercial Tort Claim with potential value in excess of $250,000.

 

3.10.                     Deposit Accounts; Securities Accounts.  Schedule 3.10
(i) is a complete and correct list of all Deposit Accounts and Securities
Accounts maintained by such Grantor on the Effective Date and (ii) identifies
Excluded Accounts maintained by such Grantor on the Effective Date.

 

3.11.                     Portfolio Investments.  Schedule 3.11 (i) is a
complete and correct list of all Portfolio Investments owned by the Company and
its Subsidiaries on the Effective Date, (ii) identifies Portfolio Investments
which are not included in the Collateral on the Effective Date, (iii) identifies
all Portfolio Investments included in the Credit Facility First Priority
Collateral on the Effective Date on Schedule 3.11(a), (iv) identifies all
Portfolio Investments included in the Secured Notes First Priority Collateral on
the Effective Date on Schedule 3.11(b) and (v) identifies all Portfolio
Investments included in the Shared Collateral on the Effective Date on Schedule
3.11(c).

 

SECTION 4.                            COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent for the benefit of
the Secured Parties that, from and after the date of this Agreement until the
Secured Obligations (other than contingent indemnification obligations not then
due) shall have been paid in full:

 

4.1.                            Delivery of Portfolio Investments.  Within 30
days after the acquisition by a Grantor of any Portfolio Investment constituting
part of the Collateral as to which physical possession by the Collateral Agent
or the Custodian is required in order for such Portfolio Investment to have been
“Delivered”, such Grantor shall take such actions as shall be necessary to
effect Delivery of such Portfolio Investment.  As to all other Portfolio
Investments constituting part of the Collateral, such Grantor shall cause the
same to be Delivered within ten Business Days of the acquisition thereof.

 

4.2.                            Maintenance of Insurance.  All insurance
policies shall (i) within 30 days of the date hereof, provide that no
cancellation thereof shall be effective until at least 30 days after receipt by
the Collateral Agent of written notice thereof, (ii) within 30 days of the date
hereof, name the Collateral Agent as insured party or loss payee, and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.

 

4.3.                            Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected (other than with respect to
unperfected liens permitted under Section 4.12) security interest having at
least the priority described in Section 2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
liens permitted by the Secured Instruments and the rights of such Grantor under
the Secured Instruments to dispose of any item of the Collateral.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Such Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing the Collateral of such Grantor and such other reports in connection
therewith as the Collateral Agent or the Applicable Directing Parties (with
notice to the Collateral Agent) may reasonably request, all in reasonable
detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Collateral Agent or the Applicable Directing Parties (with notice to the
Collateral Agent) may reasonably request, in form and substance satisfactory to
the Collateral Agent in its reasonable discretion, to create, perfect and
continue perfected the Collateral Agent’s Liens in the Collateral (whether now
owned or hereafter arising or acquired, tangible or intangible), and in order to
fully consummate all of the transactions contemplated hereby and under the other
Transaction Documents and obtain or preserve the full benefits of this Agreement
and the Collateral Agency Agreement and of the rights and powers herein and
therein granted, including, without limitation, (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) filing
Intellectual Property Short Form Security Agreements in form and substance
reasonably acceptable to the Collateral Agent, and (iii) in the case of
Investment Property, Deposit Accounts, Letter of Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral Agent
to obtain Control with respect thereto.

 

4.4.                            Changes in Name, etc.  Such Grantor will not,
except upon 10 days’ prior written notice to the Collateral Agent and the
Applicable Directing Parties and delivery to the Collateral Agent and the
Applicable Directing Parties of all additional financing statements and other
documents reasonably requested by the Collateral Agent or the Applicable
Directing Parties (with notice to the Collateral Agent) to maintain the
validity, perfection and priority of the separate and distinct security
interests in favor of the Collateral Agent provided for herein and in all other
Secured Instruments, (i) change its jurisdiction of organization or the location
of its chief executive office from that referred to in Section 3.6 or
(ii) change its name.

 

4.5.                            Pledged Stock; Pledged Notes; Investment
Property.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any Instrument or any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option, warrant,
promissory note or other property in respect of the Pledged Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, as Proceeds of,
or in exchange for, any of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Collateral Agent and the
Secured Parties, hold the same in trust for the Collateral Agent and the Secured
Parties and deliver the same forthwith to the Collateral Agent (or its agent or
bailee) in the exact form received, duly indorsed in blank in the case of an
Instrument or, in the case of a Certificated Security, together with an undated
stock or other applicable power covering such Certificated Security duly
executed in blank by such Grantor and with, if the Collateral Agent or the
Applicable Directing Parties (with notice to the Collateral Agent) so reasonably
requests, signature guaranteed, to be held by the Collateral Agent, subject to
the terms hereof, as Collateral

 

24

--------------------------------------------------------------------------------


 

for the Secured Obligations.  Any sums paid upon or in respect of any Pledged
Stock, Pledged Notes or, to the extent not included in the foregoing, Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Collateral Agent to be held by it hereunder as Collateral for the Secured
Obligations, unless otherwise subject to a perfected security interest in favor
of the Collateral Agent.  In case any distribution of capital shall be made on
or in respect of any Pledged Stock, Pledged Notes or Investment Property or any
property shall be distributed upon or with respect to any Pledged Stock, Pledged
Notes or Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent (or its agent or bailee) to be held by it hereunder as
Collateral for the Secured Obligations in accordance with the terms of the
Collateral Agency Agreement.  If any sums of money or property so paid or
distributed in respect of any Pledged Stock, Pledged Notes or Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, as Collateral for the Secured Obligations.

 

(b)                                 Without the prior written consent of the
Collateral Agent, such Grantor will not agree to any amendment of any
constituent document that in any way adversely affects the perfection of the
security interest of the Collateral Agent and the Secured Parties in the
Collateral pledged by such Grantor hereunder, including any amendment electing
to treat any membership interest or partnership interest that is part of the
Collateral as a “security” under Section 8-103 of the UCC, or any election to
turn any previously uncertificated Capital Stock that is part of the Collateral
into certificated Capital Stock.

 

(c)                                  In the case of each Grantor that is an
Issuer, such Grantor agrees that (i) it will be bound by the terms of this
Agreement relating to Pledged Stock, Pledged Notes and Investment Property
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.5(a) with respect
to the Pledged Stock, Pledged Notes and Investment Property issued by it (unless
the property received by the applicable Grantor is subject to a perfected
security interest in favor of the Collateral Agent) and (iii) the terms of
Sections 5.3(c) and 5.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 5.3(c) or 5.7 with
respect to the Pledged Stock, Pledged Notes and Investment Property issued by
it.

 

4.6.                            Commercial Tort Claims.  If such Grantor shall
obtain an interest in any Commercial Tort Claim with a potential value in excess
of $100,000, such Grantor shall within five Business Days of obtaining such
interest sign and deliver documentation reasonably acceptable to the Collateral
Agent granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.

 

4.7.                            [Intentionally Omitted].

 

25

--------------------------------------------------------------------------------


 

4.8.                            Deposit Accounts.

 

(a)                                 On or before the Effective Date, each
Grantor shall execute and deliver to the Collateral Agent executed Deposit
Account Control Agreements for each Deposit Account listed on Schedule 3.10
(other than Excluded Accounts) maintained by such Grantor.  Other than cash and
cash equivalents maintained in Excluded Accounts, the Company shall cause all of
the cash and cash equivalents of the Company and any of the other Grantors to be
held in Deposit Accounts subject to Deposit Account Control Agreements (other
than Excluded Accounts) or Securities Accounts that comply with Section 4.9.

 

(b)                                 Before opening or replacing any Deposit
Account (other than an Excluded Account), each Grantor shall (i) cause each bank
or financial institution in which it seeks to open a Deposit Account to enter
into a Deposit Account Control Agreement with the Collateral Agent in order to
give the Collateral Agent Control of such Deposit Account and (ii) deliver an
updated Schedule 3.10 listing all Deposit Accounts then maintained by the
Grantors.  In the case of a Deposit Account maintained with any of the Lenders,
the terms of such Deposit Account Control Agreements shall be subject to the
provisions of the Collateral Agency Agreement regarding setoffs.  Each Grantor
agrees that the Deposit Account Control Agreement with respect to each such
Deposit Account shall provide, among other things, that upon the opening by it
of any Deposit Account (other than an Excluded Account), the Collateral Agent
shall have Control with respect to such Deposit Account and all cash and other
property therein.

 

(c)                                  The Collateral Agent, on behalf of the
Secured Parties, agrees that it will not give instructions under the Deposit
Account Control Agreements or the Securities Account Control Agreements
requiring the applicable depository institution to comply with instructions
provided by the Collateral Agent unless an Event of Default has occurred and is
continuing.

 

4.9.                            Securities Accounts.

 

(a)                                 On or before the Effective Date, and at all
times thereafter until the Secured Obligations (other than contingent
indemnification obligations not then due) have been paid in full, all Securities
Accounts of any Grantor (other than any Excluded Account) shall be established
and maintained with any securities intermediaries that have executed a
Securities Account Control Agreement.  Any Collateral that constitutes a
Financial Asset that has not been delivered pursuant to Section 4.1 hereof
shall, upon its inclusion in the Collateral, be promptly credited to a
Securities Account and constitute a Security Entitlement and each such Financial
Asset shall be transferred to a Securities Account at the time of such inclusion
or promptly thereafter.  Each Securities Account Control Agreement shall provide
that (i) all Collateral credited at any time to any Securities Account (other
than any Excluded Account) shall be treated as a Financial Asset, (ii) each
Securities Account thereunder is a “securities account” (as defined in
Section 8-501(a) of the UCC), (iii) the securities intermediary’s jurisdiction
(within the meaning of Section 8-110(e)) shall be the State of New York (unless
the applicable Grantor is an existing client of the applicable securities
intermediary and such securities intermediary, as a matter of practice,
typically elects another securities intermediary jurisdiction; provided such
Grantor shall have caused to be delivered to the Collateral Agent an opinion of
counsel in such jurisdiction in form and substance acceptable to the Collateral
Agent), and (iv) the Collateral Agent on behalf of the Secured Parties shall
have Control (provided exclusive control is a

 

26

--------------------------------------------------------------------------------


 

springing control only upon the occurrence and during the continuance of a
Notice of Acceleration) of all security entitlements by the securities
intermediary agreeing in the Securities Account Control Agreement that following
the delivery of a “blockage notice” or other applicable notice under such
Securities Account Control Agreement it will comply with entitlement orders
originated by the Collateral Agent without further consent by the Grantor or any
other Person (pursuant to Section 8-106 of the UCC).  The Company will use its
reasonable commercial efforts to cause each Securities Account Control Agreement
to provide that (i) except for the claims and interest of the Secured Parties
and the applicable Loan Party in the Securities Accounts, the applicable
securities intermediary does not have actual knowledge of any claim to, or
interest in, the applicable Securities Account or in any Financial Asset
credited thereto, and (ii) the applicable securities intermediary shall promptly
notify the Collateral Agent if any person asserts in writing any lien,
encumbrance or adverse claim against the applicable Securities Account or any
Financial Asset credited thereto.

 

(b)                                 The Company and the other Grantors shall
cause all payments due to the Company or the applicable Grantor in respect of
any Portfolio Investment to be deposited in a Deposit Account that is subject to
a Deposit Account Control Agreement or credited to a Securities Account that is
subject to a Securities Account Control Agreement.

 

(c)                                  Each Grantor hereby agrees to execute and
deliver any Deposit Account Control Agreement or Securities Account Control
Agreement with respect to any Deposit Account or Securities Account (in each
case, other than any Excluded Account) as may be required in order to effect
perfection by Control, respectively, of any cash (pursuant to Section 9-104 of
the UCC) or of any Financial Asset that could constitute a security entitlement
(pursuant to Section 8-106(d)(2) of the UCC) at any time included in the
Collateral as may be requested by the Collateral Agent or any Holder
Representative.

 

(d)                                 If a Notice of Acceleration is in effect,
the Collateral Agent may cause any cash, cash equivalents and checks held in the
Deposit Accounts and the Securities Accounts to be transferred to the Collateral
Account maintained under the Collateral Agency Agreement.

 

4.10.                     Intellectual Property.  To the extent each Grantor
considers appropriate, in its reasonable business judgment:

 

(a)                                 Such Grantor (either itself or through
licensees), solely with respect to material Trademarks owned by such Grantor,
will (i) continue to use each Trademark in order to maintain such Trademark in
full force, except to the extent that such Grantor determines in its reasonable
business judgment that any such use of a Trademark is no longer necessary or
beneficial to the conduct of such Grantor’s business, (ii) maintain as in the
past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, and
(iv) not (and not knowingly permit any licensee thereof to) knowingly do any act
or knowingly omit to do any act whereby such Trademark would reasonably be
expected to become invalidated.

 

(b)                                 Such Grantor (either itself or through
licensees) will not knowingly do any act, or knowingly omit to do any act,
whereby any material Patent owned by such Grantor may become

 

27

--------------------------------------------------------------------------------


 

forfeited, abandoned or dedicated to the public, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance
thereof is no longer necessary or beneficial to the conduct of such Grantor’s
business.

 

(c)                                  Such Grantor (either itself or through
licensees) will not knowingly do any act or knowingly omit to do any act whereby
any material portion of the Copyrights owned by such Grantor may become
invalidated or dedicated to the public domain, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance
thereof is no longer necessary or beneficial to the conduct of such Grantor’s
business.

 

(d)                                 Such Grantor (either itself or through
licensees) will not knowingly infringe the intellectual property rights of any
other Person.

 

(e)                                  Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall acquire, become the
exclusive licensee of or file an application for the registration of any
Intellectual Property with the Applicable IP Office, such Grantor shall report
such filing or acquisition to the Collateral Agent within fifteen Business Days
after the last day of the fiscal quarter.  Upon request of the Collateral Agent
or any Holder Representative, such Grantor shall execute and deliver, and have
recorded, an Intellectual Property Short Form Security Agreement and any and all
agreements, instruments, documents, and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s and the Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

(f)                                   Such Grantor will take reasonable and
necessary steps in its reasonable business judgment, including, without
limitation, in any proceeding before the Applicable IP Office, to maintain each
registration of the material Intellectual Property owned by such Grantor,
including, without limitation, filing of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees.

 

(g)                                  In the event that any Grantor obtains any
knowledge that any material Intellectual Property owned by such Grantor has been
infringed by a third party, such Grantor shall (i) take such actions or no
actions as such Grantor deems appropriate in its reasonable business judgment
under the circumstances to protect such material Intellectual Property,
including without limitation, determining whether to sue for infringement
(including damages) and/or seek injunctive relief; and (ii) promptly notify the
Collateral Agent and each Holder Representative after it learns thereof.

 

4.11.                     Copies of Material Transaction Documents Relating to
Portfolio Investments.  At any time while a Notice of Acceleration is in effect,
upon the reasonable request of the Collateral Agent or any Holder
Representative, the Grantors will provide, or cause to be provided, to the
Collateral Agent and any other such requesting party (in an electronic medium)
of any material transaction documents relating to one or more Portfolio
Investments specified in such request; provided that, (i) the delivery of such
copies shall not constitute any representation or warranty by any Grantor that
such copies (a) are correct and complete or (b) constitute all transaction
documents relating to the Portfolio Investments that the requesting party would
necessarily determine to be material, and (ii) not later than seven Business
Days following the date on which

 

28

--------------------------------------------------------------------------------


 

any Portfolio Investment is withdrawn from the Collateral (as may be permitted
under Section 2.12 of the Collateral Agency Agreement) the Collateral Agent
agrees to use commercially reasonable efforts to return to the Grantors any
paper or electronic copies (or if not capable of physical delivery, to
permanently erase any such electronic copies) of the transaction documents,
related to such withdrawn Portfolio Investments.

 

4.12.                     Letter-of-Credit Rights.  The Company and the other
Grantors will not be required to perfect the security interest granted to the
Collateral Agent in respect of (i) any Letter-of-Credit Rights securing
obligations under subleases of the Company and the other Grantors or (ii) any
other Letter-of-Credit Rights unless the aggregate amount of such
Letter-of-Credit Rights exceeds $1,000,000.

 

4.13.                     Designated REI Subsidiary Guarantors.  Notwithstanding
anything in the Credit Agreement to the contrary, no Designated REI Subsidiary
Guarantor shall be permitted to create, incur, assume or permit to exist (i) any
Indebtedness pursuant to clause (b), (c), (g) or (i) of Section 6.01 of the
Credit Agreement or (ii) any Lien pursuant to clause (d) of Section 6.02 of the
Credit Agreement.

 

SECTION 5.                            REMEDIAL PROVISIONS

 

5.1.                            Certain Matters Relating to Receivables.

 

(a)                                 So long as a Notice of Acceleration is in
effect, the Collateral Agent shall have the right, with written notice to the
Company, to make test verifications of the Receivables in accordance with
Section 5.2(a) of this Agreement, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications.

 

(b)                                 The Collateral Agent hereby authorizes each
Grantor to collect such Grantor’s Receivables, and the Collateral Agent may
pursuant to a written notice to the Company curtail or terminate said authority
at any time when a Notice of Acceleration is in effect.  If required by the
Collateral Agent at any time while a Notice of Acceleration is in effect, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within five Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in the Collateral Account, subject to withdrawal by the Collateral
Agent for the account of the Secured Parties only as provided in Section 5.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Grantor.

 

(c)                                  When a Notice of Acceleration is in effect,
at the Collateral Agent’s request pursuant to a written notice to the Company,
each Grantor shall deliver to the Collateral Agent all original and other
documents in its possession or control evidencing, and relating to, the
agreements and transactions that gave rise to the Receivables, as the Collateral
Agent shall reasonably request.

 

29

--------------------------------------------------------------------------------


 

5.2.                            Communications with Grantors; Grantors Remain
Liable.

 

(a)                                 The Collateral Agent in its own name or in
the name of others may at any time while a Notice of Acceleration is in effect,
following written notice to the Company, communicate with obligors under the
Receivables to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.

 

(b)                                 Following the written request of the
Collateral Agent while a Notice of Acceleration is in effect, each Grantor shall
notify obligors on the Receivables owned by such Grantor that such Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof are required to be made directly to
the Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
(or any agreement giving rise thereto) to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Subject to any Applicable
Laws, neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Secured Party of any payment relating thereto, nor shall
the Collateral Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

5.3.                            Pledged Stock and Pledged Notes.

 

(a)                                 Unless a Notice of Acceleration is in effect
and the Collateral Agent shall have given notice to the relevant Grantor and the
Company of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 5.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of any Investment Property, including the Pledged
Stock, and, subject to the terms and conditions of the Secured Instruments, all
payments made in respect of the Pledged Notes, and to exercise all voting and
corporate or other organizational rights with respect to the Pledged Stock and
Pledged Notes.

 

(b)                                 If a Notice of Acceleration is in effect and
the Collateral Agent shall have given notice of its intent to exercise such
rights to the relevant Grantor or Grantors and the Company, (i) the Collateral
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of any Investment Property, including the Pledged
Stock and the Pledged Notes, and make application thereof to the Secured
Obligations in such order as is set forth in the Collateral Agency Agreement,
and (ii) any or all of the Pledged Stock and the Pledged Notes shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Stock or Pledged Notes at
any meeting of shareholders of the relevant

 

30

--------------------------------------------------------------------------------


 

Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Stock and Pledged Notes as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock and Pledged Notes upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Pledged Stock or Pledged Notes, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Stock or the Pledged Notes with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Collateral Agent may determine), all,
subject to any Applicable Laws, without liability except to account for property
actually received by it, but the Collateral Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Stock or Pledged Notes pledged by such
Grantor hereunder to comply with any instruction received by it from the
Collateral Agent in writing that (i) states that a Notice of Acceleration is in
effect and (ii) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from, or the consent of, such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying.

 

5.4.                            Proceeds to be Turned Over To Collateral Agent. 
In addition to the rights of the Collateral Agent and the Secured Parties
specified in Section 5.1 with respect to payments of Receivables, if a Notice of
Acceleration is in effect, all Proceeds received by any Grantor consisting of
cash, cash equivalents, checks and Instruments shall be held by such Grantor in
trust for the Collateral Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor be
turned over to the Collateral Agent to be deposited in the Collateral Account in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required).  All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in the Collateral Account in
accordance with the terms of the Collateral Agency Agreement.  All Proceeds
while held by the Collateral Agent in the Collateral Account (or by such Grantor
in trust for the Collateral Agent and the Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 5.5.

 

5.5.                            Application of Proceeds.  If a Notice of
Acceleration is in effect, the Collateral Agent shall apply all or any part of
Proceeds constituting Collateral, whether or not held in the Collateral Account,
in payment of the Secured Obligations at the times and in the manner provided in
the Collateral Agency Agreement.

 

5.6.                            Remedies.  If a Notice of Acceleration is in
effect, the Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other Applicable Laws.  Without limiting the generality of the foregoing, if
a Notice of Acceleration is in effect, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice referred to below or otherwise

 

31

--------------------------------------------------------------------------------


 

required by law) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived to the
extent not prohibited by law), may in such circumstances forthwith, without
notice to the Company and the relevant Grantor, collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Collateral Agent shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to bid for or purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released to the extent not prohibited by Applicable
Laws, and may make payment on account thereof by using any claim then due and
payable to the Secured Parties by such Grantor as a credit against the purchase
price (pursuant to procedures established by the Collateral Agent), and the
Collateral Agent may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Collateral Agent and the Secured Parties
hereunder, including, without limitation, reasonable and documented attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order provided for in the Collateral Agency Agreement, and,
subject to any Applicable Laws, only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor.  To the extent
permitted by Applicable Laws, each Grantor waives all claims, damages and
demands it may acquire against the Collateral Agent or any Secured Party arising
out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

5.7.                            Registration Rights.

 

(a)                                 If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 5.6 at any time when a Notice of Acceleration is in effect, and if in
the opinion of the Collateral Agent or the Applicable Directing Parties (with
notice to the Collateral Agent) it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will use commercially reasonable
efforts to cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Stock, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use its commercially reasonable efforts to

 

32

--------------------------------------------------------------------------------


 

cause the registration statement relating thereto to become effective and to
remain effective for a period of two years from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (iii) use
commercially reasonable efforts to make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent, are necessary,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Collateral
Agent shall designate and to make available to its security holders, as soon as
reasonably practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.

 

(b)                                 Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c)                                  Each Grantor agrees to use commercially
reasonable efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged Stock
pursuant to this Section 5.7 valid and binding and in compliance with any and
all other applicable Requirements of Law.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 5.7 will cause
irreparable injury to the Collateral Agent and the Secured Parties, that the
Collateral Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees (to the extent not prohibited
by Applicable Laws) not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Notice of
Acceleration is in effect.

 

5.8.                            Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the reasonable
and documented fees and disbursements of any attorneys employed by the
Collateral Agent to collect such deficiency.

 

5.9.                            Grant of Intellectual Property License.  For the
purpose of enabling the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, to exercise the rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies and for no other purpose, each Grantor
hereby grants to the Collateral Agent, to the extent assignable, for the benefit
of the Collateral Agent and the Secured Parties, an irrevocable, nonexclusive
license (exercisable without payment of royalty

 

33

--------------------------------------------------------------------------------


 

or other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, subject
to, in the case of Trademarks, rights of quality control and inspection in favor
of such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof.

 

SECTION 6.                            THE COLLATERAL AGENT

 

6.1.                            Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor appoints the Collateral Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement while a Notice
of Acceleration is in effect, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement while a Notice of
Acceleration is in effect, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, with notice to such Grantor, to do any or all of the
following while a Notice of Acceleration is in effect:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due under any Receivable or with respect
to any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Collateral Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefore and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 5.6 or 5.7, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1)  direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect,

 

34

--------------------------------------------------------------------------------


 

and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (3) sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (7) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (8)generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

(b)                                 So long as a Notice of Acceleration is in
effect, if any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any past due Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys-in-fact shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

6.2.                            Duty of Collateral Agent.  Subject to any
Applicable Laws, the Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own account. 
Neither the Collateral Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action

 

35

--------------------------------------------------------------------------------


 

whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Agent and the Secured Parties hereunder are solely
to protect the Collateral Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.  The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

6.3.                            Authorization of Financing Statements.  To the
extent permitted by Applicable Laws, each Grantor authorizes the Collateral
Agent and any Holder Representative (other than the Secured Notes
Representative) on behalf of the Collateral Agent, to file or record financing
statements (with notice to the Collateral Agent and the other Holder
Representatives) and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Collateral
Agent or such Holder Representative, as the case may be, determines appropriate
to perfect the security interests of the Collateral Agent under this Agreement. 
Each Grantor authorizes the Collateral Agent or such Holder Representative
(other than the Secured Notes Representative), as the case may be, to use the
collateral description “all assets” or words of similar effect in any such
financing statements.

 

6.4.                            Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Collateral Agency Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent and the Grantors, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

SECTION 7.                            GUARANTEE

 

7.1.                            The Guarantee.  The Subsidiary Guarantors hereby
jointly and severally guarantee to each of the Secured Parties and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations. 
The Subsidiary Guarantors hereby further jointly and severally agree that if the
Company shall fail to pay in full when due (whether at stated or extended
maturity, by acceleration or otherwise) any of the Secured Obligations, the
Subsidiary Guarantors will jointly and severally pay the same without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Secured Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

7.2.                            Obligations Unconditional.  The obligations of
the Subsidiary Guarantors under Section 7.1 are irrevocable, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Company under

 

36

--------------------------------------------------------------------------------


 

this Agreement, the other Secured Instruments or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Secured
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 7 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances other than a defense of final payment in full of the Secured
Obligations (other than contingent indemnification obligations not then due). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder, which shall remain absolute
and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to the Subsidiary Guarantors, the time for any performance of or
compliance with any of the Secured Obligations shall be extended, or such
performance or compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement, the other Secured Instruments or any other
agreement or instrument referred to herein or therein shall be done or omitted;

 

(c)                                  the maturity of any of the Secured
Obligations shall be accelerated, or any of the Secured Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement, the other Secured Instruments or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Secured Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; or

 

(d)                                 any Lien or security interest granted to, or
in favor of, any Secured Party as security for any of the Secured Obligations
shall fail to be perfected.

 

To the fullest extent permitted by applicable laws, the Subsidiary Guarantors
hereby expressly waive diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against the Company under this Agreement, the
other Secured Instruments or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Secured Obligations.

 

7.3.                            Reinstatement.  The obligations of the
Subsidiary Guarantors under this Section 7 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of the Company
in respect of the Secured Obligations is rescinded or must be otherwise restored
by any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Secured
Parties on demand for all reasonable and documented out-of-pocket costs and
expenses (including reasonable out-of-pocket fees and other charges of counsel)
incurred by the Secured Parties in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such

 

37

--------------------------------------------------------------------------------


 

payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

7.4.                            Subrogation.  The Subsidiary Guarantors hereby
jointly and severally agree that until the payment and satisfaction in full of
all Secured Obligations (other than contingent indemnification obligations not
then due), and the expiration and termination of all letters of credit or
commitments to extend credit under all Secured Instruments, they shall not
exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 7.1, whether by subrogation or otherwise, against the
Company or any other guarantor of any of the Secured Obligations or any security
for any of the Secured Obligations.

 

7.5.                            Remedies.  The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Secured
Parties, a Secured Obligation may be declared to be forthwith due and payable as
provided in the respective Secured Instrument therefor (including Article VII of
the Credit Agreement or Article VI of the Secured Notes Indenture), and shall be
deemed to have become automatically due and payable in the circumstances
provided in such Secured Instrument for purposes of Section 7.1, notwithstanding
any stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Company
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Company) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section 7.1.

 

7.6.                            Continuing Guarantee.  The guarantee in this
Section 7 is a continuing guarantee of payment (and not of collection), and
shall apply to all Secured Obligations whenever arising.

 

7.7.                            Instrument for the Payment of Money.  Each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Section 7
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring motion action under New York CPLR Section 3213.

 

7.8.                            Rights of Contribution.  The Grantors hereby
agree, as between themselves, that if any Subsidiary Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Secured Obligations, then each other Subsidiary
Guarantor shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Secured Obligations.  The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 7.8 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 7 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations
(other than contingent indemnification obligations not then due).

 

38

--------------------------------------------------------------------------------


 

For purposes of this Section 7.8, (i) “Excess Funding Guarantor” means, in
respect of any Secured Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Secured Obligations, (ii) “Excess
Payment” means, in respect of any Secured Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Secured
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Subsidiary Guarantor (excluding any
Equity Interests of any other Subsidiary Guarantor) exceeds the amount of all
the debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of the Company and all of the Subsidiary Guarantors exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Grantors hereunder) of the Company and all of the Subsidiary Guarantors,
determined (A) with respect to any Subsidiary Guarantor that is a party hereto
on the date hereof, as of the date hereof, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

 

7.9.                            General Limitation on Guarantee Obligations.  In
any action or proceeding involving any state, corporate or other law, or any
Federal or state bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 7.1 would otherwise, taking into account the provisions
of Section 7.8, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

7.10.                     Indemnity by the Company.  In addition to all such
rights of indemnity and subrogation as the Subsidiary Guarantors may have under
Applicable Law (but subject to Section 7.4), the Company agrees that (a) in the
event a payment shall be made by any Subsidiary Guarantor under this Agreement,
the Company shall indemnify such Subsidiary Guarantor for the full amount of
such payment and such Subsidiary Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Subsidiary Guarantor shall be
sold pursuant to this Agreement or any other Security Document to satisfy in
whole or in part the Secured Obligations, the Company shall indemnify such
Subsidiary Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.

 

7.11.                     Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Grantor to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.11, or

 

39

--------------------------------------------------------------------------------


 

otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until Swap Obligations have been paid in full.  Each
Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

SECTION 8.                            COLLATERAL ALLOCATION

 

8.1.                            [Intentionally Omitted].

 

8.2.                            Designation of Collateral.  The Company may at
any time and from time to time after the Effective Date designate any Portfolio
Investment as Credit Facility First Priority Collateral, Secured Notes First
Priority Collateral or Shared Collateral hereunder , such designation to be
effected by delivery to the Collateral Agent of a notice substantially in the
form of Exhibit B or in such other form approved by the Collateral Agent (a
“Collateral Designation Notice”), which notice shall identify such Portfolio
Investment and be accompanied by a certificate of any Responsible Officer
delivered to the Collateral Agent, certifying that:

 

(a)                                 such designation is permitted (or not
prohibited) by the Secured Instruments;

 

(b)                                 after giving effect to such designation
(including a designation for purposes of curing a Default or an Event of
Default), no Default or Event of Default shall have occurred and be continuing;

 

(c)                                  in the case of any designation of a
Portfolio Investment included in Credit Facility First Priority Collateral as
Secured Notes First Priority Collateral or Shared Collateral, after giving
effect to such designation either (x) the Borrowing Base is equal to at least
100% of the Covered Debt Amount and such designation will not result in a
reduction in the excess of the Borrowing Base over the Covered Debt Amount, or
(y) the Borrowing Base is equal to at least 110% of the Covered Debt Amount; and

 

(d)                                 in the case of any designation of a
Portfolio Investment included in Secured Notes First Priority Collateral as
Credit Facility First Priority Collateral or

 

40

--------------------------------------------------------------------------------


 

Shared Collateral, after giving effect to such designation, the Company is in
Pro Forma Covenant Compliance.

 

Following any designation of a Portfolio Investment as Collateral of a different
type in accordance with this Section 8.2, such Portfolio Investment shall be
deemed released from its previous designation and shall thereafter constitute
Collateral of the type so designated.

 

8.3.                            Designation of After-Acquired Portfolio
Investments.  The Company shall, within five Business Days of the acquisition of
any Portfolio Investment (excluding Cash) or within 5 Business Days after any
Portfolio Investment that previously constituted an Excluded Asset has ceased to
constitute an Excluded Asset, deliver a Collateral Designation Notice to the
Collateral Agent designating such Portfolio Investment as either Credit Facility
First Priority Collateral or Secured Notes First Priority Collateral or Shared
Collateral.  Without limiting the foregoing, in the event any such Portfolio
Investment has not been designated as Credit Facility First Priority Collateral,
Secured Notes First Priority Collateral or Shared Collateral in accordance with
this Section 8.3, such Portfolio Investment shall be deemed to have been
designated as Shared Collateral until such time as it is otherwise designated in
accordance with this Section 8.3.

 

SECTION 9.                            MISCELLANEOUS

 

9.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 6.3 of the Collateral Agency
Agreement.

 

9.2.                            Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 6.1 of the Collateral Agency Agreement.

 

9.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

9.4.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Collateral Agent and the Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent, except as permitted pursuant to Section 9.04(a) of the
Credit Agreement or

 

41

--------------------------------------------------------------------------------


 

Section 12.10 of the Secured Notes Indenture, as applicable, and any attempted
assignment in violation of this Section 9.4 shall be void ab initio.

 

9.5.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.6.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.7.                            Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

9.8.                            Integration.  This Agreement and the other
Secured Instruments represent the agreement of the Grantors, the Collateral
Agent and the Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by any Grantor, the Collateral Agent or any Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Secured Instruments.

 

9.9.                            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

9.10.                     Submission To Jurisdiction; Waivers.  Each Grantor,
and by its acceptance hereof, the Collateral Agent, hereby irrevocably and
unconditionally:

 

(a)                                 submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the other Secured
Instruments to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and

 

42

--------------------------------------------------------------------------------


 

(c)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

9.11.                     Additional Grantors.  Each Subsidiary of the Company
that is required to become a party to this Agreement pursuant to Section 5.08 of
the Credit Agreement, Section 4.10 of the Secured Notes Indenture or any
requirement of any other Secured Instrument shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Guarantee Assumption Agreement in the form of Exhibit A hereto.  Upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
Subsidiary, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, become a “Grantor” for all purposes of
this Agreement, and Schedules 1.1A, 1.1B and 1.1C, inclusive, hereto shall be
deemed to be supplemented in the manner specified in such Guarantee Assumption
Agreement.  In addition, upon execution and delivery of any such Guarantee
Assumption Agreement, the new Grantor makes the representations and warranties
set forth in Section 3 as of the date of such Guarantee Assumption Agreement.

 

9.12.                     Releases.

 

(a)                                 At the time and to the extent provided in
Section 6.12(a) of the Collateral Agency Agreement, the Collateral or any
applicable portion thereof shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder in respect
of the Collateral or any applicable portion thereof, shall terminate, in
accordance with the provisions of the Collateral Agency Agreement.  At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall promptly (and in any event within 2 Business Days after
receipt of such request) deliver to such Grantor any Collateral or the
applicable portion thereof held by the Collateral Agent hereunder, and promptly
(and in any event within 2 Business Days after receipt of such request) execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

 

(b)                                 At the times and to the extent provided in
Sections 6.12(d), (e), (f) and (g) of the Collateral Agency Agreement, the
Collateral so specified shall be released from the Liens created hereby on such
Collateral, in accordance with the provisions of the Collateral Agency
Agreement.  At the request and sole expense of any Grantor following any such
release, the Collateral Agent shall promptly (and in any event within 2 Business
Days after receipt of such request) deliver to such Grantor any Collateral held
by the Collateral Agent hereunder, and promptly (and in any event within 2
Business Days after receipt of such request) execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
release.

 

(c)                                  At the times and to the extent provided in
Section 6.12(c) of the Collateral Agency Agreement, any Subsidiary Grantor so
specified shall be released from its obligations hereunder, and the Liens over
the Capital Stock of such Subsidiary Grantor shall also be released, in
accordance with the provisions of the Collateral Agency Agreement.  At the
request and sole expense of any Grantor following any such release, the
Collateral Agent shall promptly (and in any event within 2 Business Days after
receipt of such request) deliver to such Grantor

 

43

--------------------------------------------------------------------------------


 

any Collateral held by the Collateral Agent hereunder, and promptly (and in any
event within 2 Business Days after receipt of such request) execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such release.

 

9.13.                     Collateral Agency Agreement.  (a)  Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement, the exercise of any right or remedy
by the Collateral Agent hereunder and each other provision of this Agreement
are, as between or among the Collateral Agent and the Secured Parties, subject
to the provisions of the Collateral Agency Agreement and the rights of the
Secured Parties set forth in the Collateral Agency Agreement.  In the event of
any conflict between the terms of the Collateral Agency Agreement and the terms
of this Agreement, the terms of the Collateral Agency Agreement shall govern.

 

(a)                                 The Collateral Agent shall be entitled to
all the rights, privileges, protections and immunities set forth in the
Collateral Agency Agreement in connection with the execution of this Agreement
and the performance of its duties hereunder.

 

9.14.                     WAIVER OF JURY TRIAL.  EACH GRANTOR, AND BY ACCEPTANCE
OF THE BENEFITS HEREOF, THE COLLATERAL AGENT, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

BERWYN FUNDING LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

BRYN MAWR FUNDING LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

EP AMERICAN ENERGY INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

FOXFIELDS FUNDING LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FSEP TERM FUNDING, LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

EP ALTUS INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

EP BURNETT INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

EP SYNERGY INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

FSEP ENERGY INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FSEP INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

 

 

FSEP-BBH, INC.

 

 

 

 

 

By:

/s/ Edward T. Gallivan, Jr.

 

 

Name: Edward T. Gallivan, Jr.

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Alfred Chi

 

 

Name: Alfred Chi

 

 

Title: Vice President

 

--------------------------------------------------------------------------------